Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hollar et al. U.S. Patent 7,999,506 B1 (hereinafter Hollar).
Regarding Claim 1, Hollar teaches an apparatus for automatically charging a vehicle (Hollar, Fig. 1; Col. 2, Lines 5-18), the apparatus comprising a charging plug (Hollar, Fig. 1, Element 103; Col. 2, Line 8) configured to connect to a charging port of the vehicle (Hollar, Fig. 1, Element 102; Col. 2, Line 7), a manipulator (Hollar, Fig. 1, Element 104; Col. 2, Lines 15-18) configured to move the charging plug to the charging port of the vehicle (Hollar, Fig. 1; Col. 1, Lines 48-56), a power supply connected with the charging plug and configured to supply charging power to the vehicle (Hollar, Fig. 1, Elements 107-108; Col. 2, Lines 13-15 and 34-37), and a processor (Hollar, Col. 2, Lines 30-34) configured to obtain vehicle information and parking information through a communication with the vehicle when recognizing parking of the vehicle (Hollar, Col. 3, Lines 57-67 and Col. 4, Lines 11-14, and Fig. 3, Blocks 3001-3003, Col. 4, Lines 23-29), calculate a vehicle position using the 
Regarding Claim 2, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hollar teaches wherein the processor is further configured to recognize that the vehicle is parked in a preset parking space through sensors mounted in at least one of the vehicle or an infrastructure (Hollar, Col. 1, Lines 62-64 and Col. 3, Lines 57-67). 
Regarding Claim 3, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Hollar teaches wherein the vehicle is configured to calculate a relative position of the vehicle with respect to a reference position of the preset parking space using the sensors mounted in a vehicle body and configured to provide the calculated relative position of the vehicle to the processor (Hollar, Col. 2, Lines 23-34, Col. 3, Line 57 through Col. 4, Line 20, and Fig. 3, Blocks 3001-3003; Col. 4, Lines 23-28). 
Regarding Claim 4, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 3/2/1.  Furthermore, Hollar teaches wherein the processor is further configured to calculate the vehicle position by using the calculated relative position of the vehicle and a position of the apparatus based on the reference position of the preset parking space, which is previously stored (Hollar, Col. 2, Lines 23-34, Col. 3, Lines 8-10, Col. 3, Line 57 through Col. 4, Line 20, and Fig. 3, Blocks 3001-3003; Col. 4, Lines 23-28). 
Regarding Claim 5, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 4/3/2/1.  Furthermore, Hollar teaches wherein the processor is further configured to calculate a position relationship between the charging port of the vehicle and the apparatus using the vehicle position and a position of the charging port of the vehicle (Hollar, Col. 2, Lines 23-34, Col. 3, Lines 8-10, Col. 3, Line 57 through Col. 4, Line 20, and Fig. 3, Blocks 3001-3003; Col. 4, Lines 23-28). 
Regarding Claim 6, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 5/4/3/2/1.  Furthermore, Hollar teaches wherein the processor is further configured to select an initial position for the charging of the battery of the vehicle based on the vehicle position, and control the manipulator to move the charging plug to the initial position (Hollar, Fig. 3, Blocks 3006; Col. 5, Lines 1-5). 
Regarding Claim 10, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hollar teaches wherein the vehicle information includes at least one of vehicle identification information, a vehicle model, a position of a charging port cover, a shape of the charging port cover, a position of the charging port of the vehicle, or a type of the charging port of the vehicle (Hollar, Col. 4, Lines 28-42). 
Regarding Claim 11, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hollar teaches wherein the parking information includes a parking position and a parking posture (Hollar, Col. 3, Line 57 through Col. 4, Line 20, and Fig. 3, Blocks 3001-3003; Col. 4, Lines 23-28).
Regarding Claim 12, Hollar teaches an apparatus for automatically charging a vehicle (Hollar, Fig. 1; Col. 2, Lines 5-18), the apparatus comprising a charging plug (Hollar, Fig. 1, Element 103; Col. 2, Line 8) configured to connect to a charging port of the vehicle (Hollar, Fig. 1, Element 102; Col. 2, Line 7), a manipulator (Hollar, Fig. 1, Element 104; Col. 2, Lines 15-18) configured to move the charging plug to the charging port of the vehicle (Hollar, Fig. 1; Col. 1, Lines 48-56), a power supply connected with the charging plug and configured to supply charging power to the vehicle (Hollar, Fig. 1, Elements 107-108; Col. 2, Lines 13-15 and 34-37), and a processor (Hollar, Col. 2, Lines 30-34) configured to obtain vehicle information through a communication with the vehicle when recognizing parking of the vehicle (Hollar, Col. 3, Lines 57-67 and Col. 4, Lines 11-14, and Fig. 3, Blocks 3001-3003, Col. 4, Lines 23-29) and parking information through a communication with an infrastructure (Hollar, Col. 3, Line 57 through Col. 4, Line 20), calculate a vehicle position using the vehicle information and the parking information (Hollar, Col. 2, Lines 25-34), recognize the charging port of the vehicle based on the calculated vehicle position (Hollar, Fig. 3, Blocks 3004-3005; Col. 4, Lines 28-42), and control the manipulator to connect the charging plug to the charging port of the vehicle (Hollar, Fig. 3, Blocks 3006-3008; Col. 5, Lines 1-24) such that a battery of the vehicle is charged (Hollar, Fig. 3, Block 3009; Col. 5, Lines 27-31). 
Regarding Claim 13, Hollar teaches a method for automatically charging a vehicle (Hollar, Fig. 1; Col. 2, Lines 5-18), the method comprising recognizing, by a processor, parking of the vehicle (Hollar, Col. 3, Lines 57-67 and Col. 4, Lines 11-14), obtaining, by the processor, vehicle information and parking information through a communication with the vehicle (Hollar, Fig. 3, Blocks 3001-3003, Col. 4, Lines 23-29), calculating, by the processor (Hollar, Col. 2, Lines 30-34), a vehicle position using the vehicle information and the parking information (Hollar, Col. 2, Lines 25-34), recognizing, by the processor, a charging port of the vehicle based on the calculated vehicle position (Hollar, Fig. 3, Blocks 3004-3005; Col. 4, Lines 28-42), and controlling, by the processor, a manipulator (Hollar, Fig. 1, Element 104; Col. 2, Lines 15-18) to connect a charging plug to the charging port of the vehicle (Hollar, Fig. 3, Blocks 3006-3008; Col. 5, Lines 1-24) such that a battery of the vehicle is charged (Hollar, Fig. 3, Block 3009; Col. 5, Lines 27-31).
Regarding Claim 14, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 13.  Furthermore, Hollar teaches wherein the recognizing of the parking includes recognizing, by the processor, that the vehicle is parked in a preset parking space through sensors mounted in at least one of the vehicle or an infrastructure (Hollar, Col. 1, Lines 62-64 and Col. 3, Lines 57-67). 
Regarding Claim 15, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 13.  Furthermore, Hollar teaches wherein the obtaining of the vehicle information and the parking information includes calculating, by the vehicle, a relative position of the vehicle with respect to a reference position of a preset parking space using sensors mounted in a vehicle body, and providing the calculated relative position of the vehicle to the processor (Hollar, Col. 2, Lines 23-34, Col. 3, Line 57 through Col. 4, Line 20, and Fig. 3, Blocks 3001-3003; Col. 4, Lines 23-28). 
Regarding Claim 16, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 15/13.  Furthermore, Hollar teaches wherein the calculating of the vehicle position includes calculating, by the processor, the vehicle position by using the calculated relative position of the vehicle and a position of an apparatus, which includes the processor, based on the reference position of the preset parking space, which is previously stored (Hollar, Col. 2, Lines 23-34, Col. 3, Lines 8-10, Col. 3, Line 57 through Col. 4, Line 20, and Fig. 3, Blocks 3001-3003; Col. 4, Lines 23-28). 
Regarding Claim 17, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 16/15/13.  Furthermore, Hollar teaches wherein the recognizing of the charging port of the vehicle includes calculating, by the processor, a position relationship between the charging port of the vehicle and the apparatus using the vehicle position and a position of the charging port of the vehicle (Hollar, Col. 2, Lines 23-34, Col. 3, Lines 8-10, Col. 3, Line 57 through Col. 4, Line 20, and Fig. 3, Blocks 3001-3003; Col. 4, Lines 23-28).
Regarding Claim 20, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 13.  Furthermore, Hollar teaches wherein the vehicle information includes at least one of vehicle identification information, a vehicle model, a position of a charging port cover, a shape of the charging port cover, a position of the charging port of the vehicle, or a type of the charging port of the vehicle (Hollar, Col. 4, Lines 28-42). 
Regarding Claim 21, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 13.  Furthermore, Hollar teaches wherein the parking information includes a parking position and a parking posture (Hollar, Col. 3, Line 57 through Col. 4, Line 20, and Fig. 3, Blocks 3001-3003; Col. 4, Lines 23-28). 
Regarding Claim 22, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 13.  Furthermore, Hollar teaches further comprising stopping, by the processor, supplying charging power when the processor receives a full charging signal from the vehicle after charging the battery of the vehicle from the charging port of the vehicle, and controlling the manipulator to remove the charging plug from the charging port of the vehicle (Hollar, Fig. 3, Block 3010; Col. 5, Lines 228-37).
Allowable Subject Matter
Claims 7-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 7: Though the prior art discloses an automated charging apparatus for charging the battery of an electric vehicle with a manipulator configured to move a charging plug of the charging device to the charging port of the electric vehicle by obtaining vehicle information and position information to control the movement of the manipulator, it fails to teach or suggest the aforementioned limitations of claim 7, and further including the combination of: 
wherein the processor is further configured to calculate an optimal trajectory from the initial position to a previously stored position of a charging port cover based on the position of the charging port cover, and control the manipulator along the optimal trajectory to move the charging plug to the position of the charging port cover.
Regarding Claim 18: Though the prior art discloses a method for automated charging the battery of an electric vehicle with a manipulator configured to move a charging plug of the charging device to the charging port of the electric vehicle by obtaining vehicle information and position information to control the movement of the manipulator, it fails to teach or suggest the aforementioned limitations of claim 18, and further including the combination of:
wherein the recognizing of the charging port of the vehicle includes selecting, the processor, an initial position for the charging of the battery of the vehicle based on the vehicle position, controlling the manipulator to move the charging plug to the initial position, recognizing a charging port cover through a camera mounted at an end portion of the manipulator, requesting the vehicle to open the charging port cover, and recognizing a position and a connection angle of the charging port of the vehicle when the charging port cover is opened.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haddad et al. U.S. Patent 8,169,186 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Leary U.S. PGPub 2018/0056801 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Chen U.S. PGPub 2015/0061576 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Prokhorov U.S. PGPub 2017/0001527 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Park et al. U.S. PGPub 2020/0139843 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Bendicks U.S. PGPub 2014/0111155 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Lin U.S. PGPub 2021/0061116 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Maekawa U.S. Patent 9,873,346 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859